Citation Nr: 0718758	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for back pain and for PTSD.  

The veteran and his spouse presented testimony at an April 
2004 RO hearing.  He also testified at a February 2007 video 
conference hearing held before the undersigned Acting 
Veterans Law Judge.  

A review of the record shows that the veteran is essentially 
asserting a claim of service connection for psychiatric 
disability due to his experiences during his period of 
service.  In light of his contentions and based on a review 
of the record, the Board has recharacterized the claim as 
stated on the title page.

The issue of entitlement to service connection for 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a low 
back disability that either had its onset in service or 
preexisted service and was permanently worsened therein.  


CONCLUSION OF LAW

A chronic low back disability, claimed as low back pain, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005 and April 2006 
that discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the most recent adjudication 
in a supplemental statement of the case issued in December 
2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  In December 2006 the appellant 
requested that the claim be forwarded to the Board as soon as 
possible.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II.  Low back disability

The veteran seeks entitlement to service connection for a low 
back disability.  He claims that he hurt his back in service 
and sought treatment for low back pain.  He contends that 
post-service complaints of low back pain are related to 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records show that in service the veteran 
complained of thoracic and lumbar pains on occasion.  In 
March 1969, x-rays were negative and the diagnosis was back 
strain.  In August 1969 a diagnosis of muscle spasm was 
entered.  No low back pathology was shown.  At a separation 
examination in December 1970 the clinical evaluation was 
normal for the spine.  

Post service the veteran remained in the Reserves and in the 
medical history provided at the time of a December 1974 
quadrennial examination the veteran responded that he 
"didn't know" in answer to the question whether he had or 
ever had recurrent back pain.  At a US Army Reserve 
examination in October 1978 he denied having or ever had 
recurrent back pain.  At both examinations, the clinical 
evaluation was normal for the spine.  

Private medical records show that the veteran sought medical 
treatment for his back in November 1994 at the emergency room 
of a private hospital with complaints of low back pain while 
on his job.  X-rays were normal but with minimal decrease in 
range of motion.  In August 2002, the veteran complained of 
occasional low back pain.  He usually had the pain when doing 
fairly heavy work on his job and would end up with a right 
lower back strain.  The pain would last for several weeks and 
then get better.  

VA outpatient treatment records show that in November 2003, 
he complained of low back pain of three to four days 
duration.  The impression was low back pain.  

The veteran and his spouse testified in April 2004 as to the 
symptoms and manifestations of his claimed low back 
disability and the effect on his activities.  After discharge 
from service in 1971 he had not sought medical treatment but 
used over-the-counter medication for his back.  He was not 
seeking medical treatment at the time of the hearing. 

At a VA examination in July 2005 the veteran reported that 
heavy work led to low back pain.  X-rays of the lumbar spine 
revealed no fracture, dislocation, narrowing of the disc or 
osteophyte formation.  On physical and x-ray examination, the 
examiner found no objective evidence of organic pathology to 
explain the veteran's back pain.  The examiner commented that 
no one found any pathology in the veteran's back in 1969 when 
he was seen on multiple occasions for his complaints and at 
the examination he could find no pathology.  

In October 2006 when seen at a urology clinic the veteran 
complained of lumbosacral back pain radiating to left buttock 
and left leg and pain related to activity.  In November 2006, 
his active problems did not include a low back disability but 
did include pain in a shoulder joint.  Prescribed pain 
medication was shown in a list of medications.

In February 2007 the veteran testified as to his back 
complaints and treatment in service, the symptoms and 
treatment he currently has and the effect on his activities.  
He testified that he was taking prescribed pain medication.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the claim of 
service connection for a low back disability.

Although the veteran has claimed that he was seen at a VA 
medical center in 1972 or 1973 possibly for a back condition, 
records are unavailable.  However, evidence of record after 
that shows a normal spine at examinations for the Army 
Reserves in December 1974 and October 1978.  

Private and VA medical evidence show complaints of and 
treatment for low back pain post service, but this medical 
evidence does not link the low back pain to service.  
Moreover, a low back disorder has not been diagnosed.  Absent 
a diagnosed or identifiable underlying malady or condition, 
pain alone does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the assertions of the veteran and his 
spouse that he has a low back disorder that is related to 
service.  Each is competent, as a lay person, to report that 
as to which he or she has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  They are not, however, 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that either has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  There is no 
probative, competent medical evidence of record showing a 
current low back disability.  In view of the foregoing, the 
competent and probative medical evidence of record 
preponderates against a finding that a claimed low back 
disability is a result of an incident in service.  Therefore, 
the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

As noted in the introduction, the Board finds that the 
veteran is seeking entitlement to service connection for a 
psychiatric disability to include PTSD.  Our review finds 
that the veteran's initial claim was for depression, bad 
nightmares, anxiety and nervous disorder.  He believed that 
he had PTSD.  At his personal hearing in February 2007, the 
veteran clarified that his claim was for a psychiatric 
disability, to include PTSD.  

The veteran asserts that he served in combat.  The RO 
concluded that the evidence was insufficient to confirm that 
he actually engaged in combat or was a prisoner of war.  
Thus, his lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  

In denying his claim, the RO noted that the veteran was 
diagnosed as having PTSD but determined that there was no 
credible supporting evidence that a claimed in-service 
stressor occurred, and that his stressors were not 
sufficiently specific such that they could be verified.  The 
veteran has submitted stressor information regarding 
incidents that occurred while on guard duty or while driving 
in convoys and seeing dead bodies.  Also, he claims that 
while transferring to a duty station, some friends only a few 
trucks back were injured or killed in a mortar attack.  They 
also received sniper fire.  On evaluation in December 2003 he 
remembered being ambushed during convoys, returning small 
arms fire, and pulling guard duty.  

The Board notes that the veteran had been afforded an 
evaluation in December 2003 for inclusion in a treatment 
recovery program; however, the examiners found that he did 
not meet the criteria for PTSD.  In January 2004 a VA 
screening for PTSD was negative.  However, at a VA 
examination in August 2005, the examiner found that the 
veteran met the criteria for PTSD under DSM IV.  The examiner 
noted that he had reviewed the claims file, CPRS and 
interviewed the veteran.  As for claimed stressors, the 
examination report indicates that the veteran reported having 
had traumatic experiences in Vietnam.  He reported seeing his 
friends getting killed.  He remembered being scared, upset, 
and having guilt feelings while he was in Vietnam.  The 
veteran also had submitted stressor statements that are 
contained in the claims file.  Although the August 2005 VA 
examiner diagnosed PTSD, there is no indication as to the 
stressors upon which the diagnosis was based.  

When seen at a VA mental health clinic for scheduled follow-
up appointments in 2006, the diagnoses included PTSD.  The 
Board also notes that there are other psychiatric diagnoses 
shown in the claims file to include anxiety disorder, not 
otherwise specified; anxiety disorder, "NOS"; and alcohol 
abuse/dependence in remission; and major depressive disorder 
with psychotic features.  The Board finds that in light of 
his current psychiatric diagnoses, he must be afforded a VA 
examination to determine if he has a psychiatric disability 
that is related to service.  38 C.F.R. § 3.159(c)(4) (2006).  

Although some personnel records are contained in the claims 
file, it appears that these primarily relate to his Army 
Reserve service and it is not clear that these also cover his 
assignment to service in Vietnam.  There is no indication as 
to his duty assignment while in Vietnam.  According to his DD 
Form 214, the veteran served in Viet Nam from June 1969 to 
June 1970.  His last duty assignment was 51st Transport Co, 
USAREUR.  His military occupation specialty was heavy truck 
driver.  The veteran stated that while in Vietnam he served 
with the 4th Infantry Division near Pleiku.  A request for 
personnel records pertaining to his active duty service from 
February 1969 to January 1971 should be made.  

Accordingly, the case is REMANDED for the following action:

1.	Request the veteran's personnel 
records for his period of active 
service from February 1969 to January 
1971.

2.	Request that the veteran provide any 
additional information, including 
dates, locations, names of other 
persons involved, etc. relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
in- service stressors and that he 
must be specific as possible, because 
without such details an adequate 
search for verifying information 
cannot be conducted.  The RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support of his claimed 
stressors.  

3.	If the veteran submits additional 
specific identifying information 
regarding his claimed stressors such 
that a request for verification can 
be made, the RO must prepare a 
summary of such stressors.  The 
veteran should if possible provide 
specific dates for all in terms of 
month and year for any reported 
stressor, including witnessing dead 
bodies and being subjected to 
incoming fire.  This summary and all 
associated documents should be sent 
to the United States Army and Joint 
Services Records Research Center 
(JSRRC) to obtain the veteran's unit 
history in an attempt to corroborate 
the veteran's claimed stressors.  

After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, then schedule a VA PTSD 
examination.  The claims file must be 
made available to the examiner and be 
reviewed and that review should be 
noted in the report.

The report of examination should note 
all psychiatric disabilities found to 
be present, and the examiner is asked 
to comment whether it is at least as 
likely as not (50 percent or greater 
probability) that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses 
the veteran as having PTSD, the 
examiner should specify the 
stressor(s) on which the PTSD 
diagnosis is based.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

Then, readjudicate the veteran's 
claim for entitlement to a 
psychiatric disability to include 
PTSD.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a 
supplemental statement of the case 
and allow an appropriate opportunity 
for response thereto.  Thereafter, 
the case should be returned to this 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


